Citation Nr: 1025386	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia, to include psychotic paranoid disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to November 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In his Substantive Appeal (VA Form 9) in April 2007, the Veteran 
requested a hearing before a Veterans Law Judge (VLJ).  However, 
in July 2007, the Veteran's representative advised the Board that 
the Veteran wished to withdraw that request.  Accordingly, the 
Veteran's request has been withdrawn.  38 C.F.R. § 20.704(e) 
(2008).  

The issues of entitlement to service connection for posttraumatic 
stress disorder, bronchitis and asthma are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  A March 2002 rating decision denied entitlement to service 
connection for schizophrenia.  The Veteran did not appeal the 
rating decision and it is now final.

2.  The evidence associated with the claims file subsequent to 
the March 2002 rating decision relates to an unestablished fact 
necessary to substantiate his claim of entitlement to service 
connection for schizophrenia, and raises a reasonable possibility 
of substantiating that claim. 

3.  The Veteran's schizophrenia has not been shown to be causally 
or etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  The evidence received subsequent to the March 2002 rating 
decision is new and material, and the claim of entitlement to 
service connection for schizophrenia is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Schizophrenia was not incurred in or aggravated by the 
Veteran active duty service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated October 2005, January 2006, 
March 2006 and January 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence 
and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the RO must satisfy the duty to notify with a letter defining new 
and material evidence, advising the Veteran of the reasons for 
the prior denial of the claim of service connection, and noting 
the evidence needed to substantiate the underlying claim of 
service connection.  The October 2005 letter from the RO to the 
Veteran satisfied this requirement.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal and has not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist have 
prejudiced the Veteran in the adjudication of his appeal.  
Therefore, the Board finds that the RO has satisfied the duty to 
notify and the duty to assist and will proceed to the merits of 
the Veteran's appeal.

The Veteran's claim of entitlement to service connection for 
schizophrenia was previously considered and denied by the RO in a 
January 2000 rating decision, which found that there was no 
evidence showing that the Veteran developed schizophrenia in 
service or that schizophrenia was caused by or aggravated during 
his time in service.  The Veteran was notified of that decision 
and of his appellate rights, but he did not appeal.  Accordingly, 
that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In July 2001 the Veteran filed to reopen his claim of entitlement 
to service connection for schizophrenia.  The RO issued a rating 
decision in March 2002, finding that no new and material evidence 
had been presented and declining to reopen the Veteran's claim.  
Again, the Veteran did not file an appeal.  Accordingly, that 
rating decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Veteran again filed a claim for entitlement to service 
connection for schizophrenia in August 2005.  The RO issued a 
rating decision in November 2006 denying the claim for failure to 
submit new and material evidence.  The Veteran submitted a Notice 
of Disagreement (NOD) in December 2006.  In April 2007 the RO 
issued a Statement of the Case (SOC), reopening the Veteran's 
claim based on evidence received during the Veteran's January 
2007 Decision Review Officer hearing conference, but denying the 
claim on a de novo basis.  The Veteran filed a Substantive Appeal 
(VA Form 9) later that month.  Regardless of how the RO ruled on 
the question of reopening, the Board as the final fact finder 
within VA, must initially determine whether new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and the 
VA may then proceed to the merits of the claim on the basis of 
all the evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the March 2002 rating decision 
became final consists of statements from the Veteran, VA 
treatment records, a VA examination report, private treatment 
records, a report from the Veteran's Decision Review Officer 
hearing conference, and, most notably, a letter from the 
Veteran's case manager, which indicates her belief that the 
Veteran's mental illness started prior to his discharge from 
service.  The Board has determined that this evidence is both new 
and material.  Accordingly, the claim of entitlement to service 
connection for schizophrenia is reopened.  

The Veteran's claim of entitlement to service connection for 
schizophrenia has been reopened and the Board must review that 
claim on a de novo basis.  In general, service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted for 
certain chronic diseases when the disease is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection will 
result.

The Veteran service treatment records have been reviewed.  The 
records are silent with respect to any findings of schizophrenia, 
including a psychotic paranoid disorder.  They show treatment for 
complaints of allergies, rhinitis, sinusitis, and shortness of 
breath.  In February 1966, it was noted that the Veteran had a 
long history and a long list of allergies.  This was noted to be 
documented and substantiated by the Veteran's pre-service 
physician.  In July 1966 it was noted that the Veteran wrote to a 
congressman complaining that the military was not adequately 
treating his allergies.  At that time, it was noted that the 
Veteran had a significant psychological condition and the Veteran 
was found to be fit for duty.  In August, following an adequate 
period of observation and treatment the Veteran was found to have 
long-standing passive/aggressive personality traits, 
psychophysiological respiratory system reaction manifested by 
tearfulness, nasal congestion, tightness in chest and shortness 
of breath accompanied by symptoms of anxiety, external 
precipitating stress, neuropathic traits of childhood and strong 
unresolved dependency of his father.  These disorders were found 
to have preexisted service and not to have been aggravated beyond 
normal progression by military service. 

Post-service medical evidence of record begins in 1972 and shows 
that the Veteran was hospitalized by his ex-wife in January 1972 
for hysterical personality.  VA treatment records begin in June 
1972.  At that time the Veteran underwent a special psychiatric 
examination.  The examiner indicated that the Veteran's affect 
was flat and that he was intensely preoccupied with his numerous 
financial problems and difficulties with his wife.  The examiner 
indicated that there was no indication of a memory disorder, but 
that ideation was autistic.  The Veteran denied hallucination and 
delusions and the examiner stated that none were manifested from 
the Veteran's behavior.  The examiner's diagnosis was a 
personality disorder, passive-aggressive and hysterical type.

Private treatment records indicate that the Veteran was seen in 
August 1988 following a fall in which he sustained a two inch 
laceration to his scalp.  The Veteran was alert and oriented and 
there was no evidence of neurological deficit at that time.  
Private treatment records of record are silent for psychiatric 
treatment until May 1991, at which time the Veteran was treated 
for psychological symptomatology at Southeast Alabama Medical 
Center and SpectraCare.  At this time the Veteran was diagnosed 
with a psychotic disorder, schizophrenic disorder, 
schizoaffective disorder and obsessive-compulsive personality 
disorder.  July 1992 records from SpectraCare indicate that the 
Veteran was again diagnosed with a psychotic disorder 
characterized as schizophrenic disorder, paranoid type.  

VA treatment records from October 1996 indicate a history of 
schizophrenia and the Veteran was afforded a VA psychiatric 
examination in December 1996.  During that examination the 
Veteran first mentioned that he was involved in a military 
exercise with some sort of gas attack.  The examiner diagnosed 
the Veteran with paranoia, possibly due to a shooting that 
occurred in September 1991.

Private treatment records from the National Jewish Medical and 
Research Center from 1998 to 2000 also indicate treatment for 
psychiatric problems, including schizophrenia and posttraumatic 
stress disorder.  Based on a history provided by the Veteran, 
those records indicate a history of paranoid schizophrenia dating 
back to 1969.  

Subsequent VA treatment records indicate continued psychiatric 
treatment.  In March 2006 the Veteran was brought in by an 
ambulance after a report by his case manager that he was scaring 
residents.  The examiner stated that the Veteran was not a good 
historian and that it was unclear what was true and what was 
delusion.  The Veteran complained of combat flashbacks, but 
records indicate that the Veteran was never in combat.  The 
Veteran also reported recurrent nightmares about being led into a 
building with some kind of gas with a gas mask on which he had to 
remove.  He reported a choking sensation during these dreams.  He 
also reported hearing voices and exhibited extensive paranoia.  
The examiner's diagnoses included chronic undifferentiated 
schizophrenia.  These findings are consistent with VA treatment 
records from June and September 2006.  

Other VA treatment records from throughout 2006 and 2007 show 
consistent treatment for schizophrenia.  They show that Veteran 
reported that he was involved with rocket launchers and portable 
flame throwers and he described the flame from the rocket as 
engulfing him and the flame from the flame thrower as coming back 
to him rather than at the target.  Although the Veteran 
apparently acknowledged that these events did not happen he 
evidently seemed uncertain about it.  The Veteran also reported 
nightmares of being in a Quonset hut with a gas mask on and with 
his platoon.  He reported that he was made to remove the gas mask 
and was gasping for air because of the irritant.  The examiner 
diagnosed the Veteran with chronic paranoid schizophrenia, 
posttraumatic stress disorder and depression.  

A December 2006 letter from the Veteran's case manager at VA 
Medical Center in Salt Lake City, Utah, stated that based on 
information provided by the Veteran his mental illness appears to 
have started prior to his medical discharge from service.

Finally, in March 2007 the Veteran was afforded another VA 
examination.  During that examination the Veteran reported that 
he was injured by having to go through gas mask training when he 
had to take off his gas mask.  The Veteran stated that felt he 
was emotionally injured from that event and that he developed 
bronchitis from inhaling the fumes.  As stated above, the Veteran 
was seen frequently for allergies and was medically boarded out 
of service for psychophysiologic respiratory symptoms.  The 
examiner diagnosed the Veteran with chronic paranoid type 
schizophrenia and a history of passive-aggressive and histrionic 
personality disorders.  The examiner noted that the Veteran did 
not have a psychotic diagnosis in 1972, six years after being 
discharged from service and thus there was no close temporal 
association with his time in service and his schizophrenia 
diagnosis.  His clinical opinion was that the Veteran does not 
have the psychiatric disorder that he had in service, and that 
there was no clear evidence that the psychiatric disorder he had 
in service is related to his current psychotic disorder.  He also 
opined that there was no evidence that his personality disorders 
were aggravated by military service.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was clearly 
advised of the need to submit medical evidence demonstrating both 
the existence of schizophrenia and a nexus or relationship 
between that condition and service.  The Veteran has presented no 
evidence of any link between his schizophrenia and his time in 
service.  While a December 2006 letter from the Veteran's RN case 
manager states that the Veteran's mental illness appears to have 
started prior to his discharge from service it is clear that this 
opinion is based solely on information provided by the Veteran, 
and not on objective medical evidence.  Furthermore, the March 
2007 VA examiner determined that the Veteran's schizophrenia was 
not caused by or related to service.

In the absence of any evidence showing possible etiology during 
the Veteran's period of service or evidence showing that the 
Veteran continues to have schizophrenia dating back to his period 
of service the claim for service connection must be denied.

The Veteran has expressed a belief that he has schizophrenia that 
dates back to or was causally related to active service.  
However, the Board notes that the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as diagnosing the presence of schizophrenia or determining 
its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore, this is not a case in which the Veteran's 
lay beliefs alone can serve to establish any association between 
the Veteran's claimed condition and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).   In sum, the Veteran's lay assertions are 
outweighed by the other evidence of record. 

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's schizophrenia 
began during active service or is causally related to the 
Veteran's active service.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that 
service connection for schizophrenia is not warranted.


ORDER

Entitlement to service connection for schizophrenia is denied. 


REMAND

The Veteran had also claimed entitlement to service connection 
for posttraumatic stress disorder, bronchitis and asthma.  As 
indicated above, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, of 
an in-service incurrence or aggravation of injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans 
v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 
2005).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.

In addition, establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. § 
3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran first claimed entitlement to service connection for 
posttraumatic stress disorder, bronchitis and asthma in August 
2005.  A November 2006 rating decision denied entitlement to 
service connection for these conditions, findings that the 
available evidence of record was insufficient to confirm an in-
service stressor for posttraumatic stress disorder and that there 
was no evidence showing asthma or bronchitis in service or 
relating those conditions back to service.  The Veteran submitted 
a Notice of Disagreement (NOD) in December 2006.  A Statement of 
the Case (SOC) was issued in April 2007 and the Veteran filed a 
Substantive Appeal (VA Form 9) later that month.  The Veteran's 
claim is now before the Board.  

In his August 2005 PTSD Questionnaire, and throughout the record, 
the Veteran has indicated that he was subjected to gas during 
service and was forced to remove his gas mask.  He stated that 
this has caused him significant psychological and physical 
problems.  The Board notes that servicemembers are typically 
subjected to tear gas during training.  Accordingly, the Board 
finds it likely that the Veteran was subjected to tear gas in 
service and thus this claimed stressor is deemed verified.

The Veteran also appears to claim that this exposure has resulted 
in both bronchitis and asthma.  While there are no findings of 
asthma or bronchitis in the Veteran's service treatment records, 
the Board notes that a November 1998 private treatment record 
from the National Jewish Medical and Research Center indicated 
that the Veteran was assessed for possible asthma.  

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with his claims for posttraumatic 
stress disorder, asthma or bronchitis and the evidence of record 
is insufficient for the Board to render a decision on those 
claims.  Additional development of the medical evidence and 
adjudication on these bases is therefore indicated.  The above 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty 
to assist includes obtaining medical records and examination 
where indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993). 

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran will 
be notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
inquire whether he has undergone any 
treatment for his claimed conditions since 
April 2007.  If the Veteran indicates that he 
has received any treatment or evaluations, 
the RO/AMC should obtain and associate those 
records with the claims file.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA psychiatric examination 
by an appropriate examiner.  The verified 
stressor should be clearly identified for the 
examiner.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The examiner should identify any 
psychiatric disorder which has been 
demonstrated by the Veteran since filing his 
service connection claim in August 2007.  The 
examiner should explain how the diagnostic 
criteria under the DSM-IV supports the 
diagnosis or diagnoses.  
   
a.  The examiner must then stated whether 
it is at least as likely as not (i.e., 50 
percent probability or greater) that any 
identified current psychiatric disorder 
(other than PTSD) is related to active 
military service, to include any 
symptomatology shown therein.  

b.  The examiner must also state whether 
it is at least as likely as not (i.e., 50 
percent probability or great) that any 
identified current posttraumatic stress 
disorder is related to the Veteran's 
verified stressor.  

3.  The Veteran should be afforded a VA 
examination to determine the extent and 
etiological of the Veteran's claimed 
bronchitis and asthma.  The claims folder 
should be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner is directed to determine whether 
those conditions were incurred in service or 
are etiologically related to service or any 
event thereto, including exposure to tear gas 
during service.  A rationale for the opinions 
offered should be included in the report 
provided.

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


